Exhibit 10.1

[g197421kei001.gif]

Isis Pharmaceuticals, Inc.

Requests that the marked portions of the exhibit be granted confidential
treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

August 27, 2012

 

B. Lynne Parshall

Chief Operating Officer and Chief Financial Officer

Isis Pharmaceuticals, Inc.

2855 Gazelle Court

Carlsbad, CA 92010

 

Re:          Letter Agreement Amendment

 

Dear Lynne:

 

Reference is made to the Amended and Restated Strategic Collaboration and
License Agreement dated April 28, 2009 between Isis Pharmaceuticals, Inc.
(“Isis”) and Alnylam Pharmaceuticals, Inc. (together with its wholly owned
subsidiaries Alnylam US, Inc. and Alnylam Europe AG, “Alnylam”) (the
“Agreement”).   Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Agreement.

 

Concurrent with the execution of this letter by the Parties, Alnylam is entering
into that certain License and Collaboration Agreement with Monsanto Company
dated as of August 27, 2012 (“Agbio License Agreement”), that includes an
exclusive sublicense of Alnylam’s rights under the Agreement to certain of Isis’
intellectual property rights with respect to Double Stranded RNA.   Pursuant to
Section 7.6 of the Agreement, the CEO of Isis and the CEO of Alnylam have
discussed the Agbio License Agreement and simultaneously with the execution of
the Agbio License Agreement, the Parties agree to amend the Agreement as
follows:

 

1.              Definitions.   Exhibit 1.1 of the Agreement is amended as
follows:

 

a.                      The following definitions are added to Exhibit 1.1:

 

“Agbio License Agreement” shall mean that certain License and Collaboration
Agreement with Monsanto Company dated as of August 27, 2012, as amended from
time to time.

 

“Agricultural Field” shall mean applications in agriculture, horticulture,
forestry, aquaculture and/or the residential markets relating to plants, fish,
arthropods and/or pests and pathogens thereof (e.g., home, lawn, and/or
garden).  The Agricultural Field excludes, without limitation, (a) all human and
animal (other than fish and arthropods) therapeutic, prophylactic or diagnostic
applications; (b) the development, sale and use

 

Confidential

 

1

--------------------------------------------------------------------------------


 

of research reagent products for any purpose; and (c) modification of any cells,
tissues or organisms for the purpose of manufacturing heterologous proteins,
peptides or viruses for any purpose other than the modification of plants, plant
cells, or plant tissues for the purpose of manufacturing heterologous proteins,
peptides or viruses for application to plants, fish, arthropods and/or pests or
pathogens thereof.

 

“Agricultural Field Product” means a product that contains a Double Stranded RNA
(including transgenic applications thereof) for application in the Agricultural
Field that either (a) modulates the viability and/or biological processes
(including expression of genes and/or proteins) of (i) plants, (ii) fish,
(iii) arthropods, and/or (iv) pests or pathogens thereof; or (b) modifies
plants, plant cells or plant tissues for the purpose of manufacturing
heterologous proteins, peptides or viruses for application to (i) plants,
(ii) fish, (iii) arthropods, and/or (iv) pests or pathogens thereof.

 

“Agricultural Field Product Net Sales” will mean (a) the gross invoice price of
Agricultural Field Products sold by Alnylam, its Affiliates and sublicensees
(but with respect to Alnylam does not include Naked Sublicensees) to a Third
Party; provided, that such Third Party is an end-user of such Licensed Product
or a Third Party which purchases Agricultural Field Product(s) (whether in
packaged form or bulk form) from Alnylam, its Affiliate or sublicensee and
resells such Agricultural Field Product(s) to third parties in a manner
consistent with normal trade practices in the Agricultural Field; less (b) the
following items:  (i) deductions actually incurred, allowed, paid, accrued or
specifically allocated in financial statements in accordance with generally
accepted accounting principles, in preparing and utilizing distribution channels
for an Agricultural Field Product (including product returns, customer rebates,
dealer incentives, volume discounts, seed service fees, cash discounts (pre-pay
discounts), (ii) local competitive response, transportation or cargo insurance,
taxes, duties or other governmental tariffs (other than income taxes),
(iii) government-mandated rebates, and (iv) a reasonable reserve for bad debts,
(and some of which items, by way of example, are currently identified as “crop
loss and replant” and “seed action pack”) in all cases allocated to such
Agricultural Field Products in accordance with generally accepted accounting
principles and methodologies established by Alnylam, its Affiliates or
sublicensee, as the case may be, and that are consistently applied by such party
across all of such party’s products in the Agricultural Field; provided, that
such methodologies may be amended from time to time, upon notice to Isis to
reflect general changes to such party’s methodologies, which changes are
consistently applied by such selling party across of such party’s products in
the Agricultural Field and which changes are made in the ordinary course of such
party’s business.

 

Confidential

 

2

--------------------------------------------------------------------------------


 

Isis and Alnylam agree that any reasonable definition of “net sales” customarily
used in agricultural industry technology licensing or collaboration contracts
that is agreed to under the Agbio License Agreement or subsequently agreed to by
Alnylam (or a Third Party acquirer or assignee) and a sublicensee with respect
to royalties payable to Alnylam from such sublicensee in an arms-length
transaction under a particular sublicense will replace the definition of
Agricultural Field Product Net Sales in this Agreement and will be used in
calculating the royalty payment to Isis on sales of Agricultural Field Products
(including, but not limited to, products that consist of an Agricultural Field
Product and other technologies and/or materials (i.e., combination products))
sold pursuant to such sublicense and due under this Agreement.

 

b.              The definition “Bona Fide Drug Discovery Collaboration” is
hereby amended in its entirety as follows, and all references to “Bona Fide Drug
Discovery Collaboration” in the Agreement shall be replaced with “Bona Fide
Discovery Collaboration”:

 

“Bona Fide Discovery Collaboration” means (a) with respect to Double Stranded
RNA Products that are not Agricultural Field Products, a collaboration involving
the discovery and development of Double Stranded RNA Products, in which a Party
plays an integral role in the experimentation and an important, though not
necessarily dominant or co-equal, role in the decision-making, relating to the
discovery and development of such Double Stranded RNA Products from the point in
time at which the relevant Gene Target has been designated through the
initiation of [***]; and (b) with respect to Agricultural Field Products, a
collaboration involving the discovery and/or development of Double Stranded RNA
Products, in which a Party plays an integral role in the experimentation and an
important, though not necessarily dominant or co-equal, role in the
decision-making, relating to the discovery and/or development of such Double
Stranded RNA Products.  A Bona Fide Discovery Collaboration for Double Stranded
RNA Products that are not Agricultural Field Products may continue beyond the
initiation of such [***].  For Isis Products that are Double Stranded RNA
Products, a Bona Fide Discovery Collaboration must be an Antisense Drug
Discovery Program.  For each Party, collaborations that do not include or
involve Patents licensed from the other Party hereunder shall not constitute
Bona Fide Discovery Collaborations.  A Party’s experimentation relating to the
discovery and development of Double Stranded RNA Products that modulate a
relevant Gene Target prior to the commencement of a collaboration shall be
deemed to have been conducted in the course of the collaboration for purposes of
determining whether the collaboration is a Bona Fide Discovery Collaboration.  A
series of related collaborations and/or license agreements involving the
discovery and development of Double Stranded RNA Products with the same
sublicensee or related sublicensees that includes a Bona Fide Discovery
Collaboration agreement will be aggregated to constitute a single Bona Fide
Discovery Collaboration.  The Agbio License Agreement is deemed a Bona Fide
Discovery Collaboration for purposes of this Agreement.

 

Confidential

 

3

--------------------------------------------------------------------------------


 

c.               The definition “Double Stranded RNA Product” is hereby amended
in its entirety as follows:

 

“Double Stranded RNA Product” means (a) a pharmaceutical composition that
contains a Double Stranded RNA or (b) an Agricultural Field Product.

 

d.              The definition of “Net Sales” is hereby amended by adding the
following sentence to the end of such definition:

 

Notwithstanding anything in this Agreement to the contrary, where the term “Net
Sales” is used in this Agreement to apply to Agriculture Field Products, in such
context the term “Net Sales” shall be replaced with “Agricultural Field Product
Net Sales”.

 

e.               The definition of “Technology Access Fee” is amended by
(i) replacing all references to “Bona Fide Collaboration” in such definition
with “Bona Fide Discovery Collaboration” and (ii) replacing clause (iii) thereof
with the following:

 

(iii) payments specifically committed to reimburse Alnylam for the
fully-burdened cost of research and development, including without limitation
the fully-burdened cost of products transferred by Alnylam in connection with
such research and development, and payments received by Alnylam pursuant to the
Agbio License Agreement that are specifically committed to reimburse Alnylam for
the cost of Patent prosecution, maintenance and/or defense of Patents covering
or claiming Agricultural Field Products; provided, however, that any payments
received by Alnylam but not applied to reimburse Alnylam for such expenses will
be Technology Access Fees,

 

2.              Isis Retained Rights; Limitations on Licenses.

 

a.             Section 5.2(d). Clause (ii) of Section 5.2(d) is hereby amended
in its entirety as follows:

 

(ii) Isis may continue to grant licenses to Third Parties for the purpose of
manufacturing and selling oligonucleotides; provided that, to the extent such
licenses cover Double Stranded RNA or Single Stranded RNAi Compounds, Isis will
restrict such licenses to [***] and, in the case of Double Stranded RNA, will
exclude from such licenses granted after the date of this Letter Agreement
Agricultural Field Products.

 

Confidential

 

4

--------------------------------------------------------------------------------


 

b.             Section 5.3(d). Section 5.3(d) of the Agreement is hereby amended
in its entirety as follows:

 

(d) Licenses to Isis Patent Rights that are subject to contractual obligations
between Isis and Third Parties in effect as of the Restatement Date are licensed
(i) subject to the restrictions and other terms described in
Exhibit 5.3(d) attached hereto, and (ii) with respect to Agricultural Field
Products, to the extent Isis has the right under such Third Party agreements to
grant such a license for Agricultural Field Products.  Alnylam hereby agrees to
comply, and to cause its sublicensees to comply, with such restrictions and
other terms.

 

3.              Technology Access Fees and Royalties.

 

a.                      Royalties.  Section 7.2(a) of the Agreement is hereby
amended in its entirety as follows:

 

(a)           (i)  Subject to the terms and conditions of, and during the term
of, this Agreement, Alnylam will pay to Isis royalties on sales of Alnylam
Double Stranded RNA Products (other than Agricultural Field Products) by
Alnylam, its Affiliates or sublicensees (except Naked Sublicensees) equal to
[***]% of Net Sales.  Alnylam may reduce the royalty due under this section by
[***]% of any additional royalties that Alnylam owes to Third Parties on such
Alnylam Double Stranded RNA Product (other than an Agricultural Field Product)
that arise from Alnylam acquiring access to new technologies after the Effective
Date; provided, however that (x) the royalty due under this section can never be
less than a floor of [***]% and (y) additional royalties arising as the result
of the addition, pursuant to Section 11.8, of Isis Future Chemistry Patents or
Isis Future Motif and Mechanism Patents to the Isis Patent Rights licensed to
Alnylam cannot be used to reduce the royalty.

 

(ii)           Subject to the terms and conditions of, and during the term of,
this Agreement, Alnylam will pay to Isis royalties on sales of Alnylam
Agricultural Field Products by Alnylam, its Affiliates or sublicensees equal to
[***]% of Agricultural Field Product Net Sales. Alnylam may not reduce the
royalty due under this subsection (a)(ii) for any additional royalties that
Alnylam owes to Third Parties on such Agricultural Field Products.

 

b.             Milestones.  Section 7.3(c) of the Agreement is hereby amended by
including the following sentence at the end of such section:

 

Notwithstanding the foregoing, the provisions of this Section 7.3(c) shall not
apply to any Alnylam Agricultural Field Product.

 

Confidential

 

5

--------------------------------------------------------------------------------


 

c.             Technology Access Fee.   Section 7.5(b) of the Agreement is
hereby amended by including the following sentence at the end of such section:

 

Notwithstanding the foregoing, the provisions of this Section 7.5(b) shall not
apply to any Bona Fide Discovery Collaboration involving solely Agricultural
Field Products.

 

4.              Representation and Warranty. Alnylam hereby represents and
warrants to Isis that the Agbio License Agreement includes a collaboration
involving the discovery and/or development of Double Stranded RNA Products, in
which Alnylam plays an integral role in the experimentation and an important,
though not necessarily dominant or co-equal, role in the decision-making,
relating to the discovery and/or development of such Double Stranded RNA
Products.

 

5.              Additional Provisions.  The Parties agree that the provisions of
Section 10.2 of the Agreement shall not apply to licenses involving solely
Agricultural Field Products.

 

6.              No Other Amendments; Entire Agreement.  Except as amended,
modified and supplemented by the terms of this Letter Agreement, the provisions
of the Agreement are and shall remain in full force and effect.  This Letter
Agreement and the Agreement (as amended by this Letter Agreement) contain the
entire understanding of the Parties with respect to the subject matter hereof.  
All express or implied agreements and understandings, either oral or written,
with regard to such subject matter are superseded by the terms of this Letter
Agreement and the Agreement (as amended by this Letter Agreement).  This Letter
Agreement may be amended, or any term hereof modified, only by a written
instrument duly-executed by authorized representatives of both Parties hereto.

 

[Signature page follows.]

 

Confidential

 

6

--------------------------------------------------------------------------------


 

If Isis is in agreement with the foregoing, please so indicate by signing below.

 

 

Sincerely,

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ John Maraganore

 

Name:

John Maraganore

 

Title:

 Chief Executive Officer

 

Agreed to and acknowledged by:

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ B. Lynne Parshall

 

Name:

B. Lynne Parshall

 

Title:

Chief Operating Officer and

 

 

Chief Financial Officer

 

 

Confidential

 

7

--------------------------------------------------------------------------------